DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjacent pairs of legs at the front side (claim 8), and the “adjacent pairs of legs at the rear side” (claim 8), and the “adjacent pairs of legs at the first lateral side” (claim 9), and “adjacent pairs of legs at the second lateral side (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “arrangement,” at the end of its last line.  As the claim appears to be either incomplete or provided with improper punctuation, the metes and bounds of the claim cannot be ascertained.
Claim 8 recites the limitation “adjacent pairs of legs at the front side” in lines 2 to 3.  This limitation appears to set forth at least four legs at the front side.  It cannot be ascertained how the single shown pair of legs at the front side are considered multiple pairs of legs at the front side.  Similarly note “adjacent pairs of legs at the rear side”, as recited in lines 3 to 4 of claim 8, and 
Claim 9 recites the limitation "the first lateral side" in lines 2 to 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the second lateral side" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “is positioned at the top end of vertically extending support arrangement” in line 2.  It is unclear if this limitation is intended to represent the same structure as the previously set forth “vertically extending support arrangement”.
The remaining claims are indefinite as each depends from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 4-12, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lisi (2717634).
Note a foldable seat comprising: a vertically extending support arrangement (14, 14, 15, 15) for being mounted to a surface and having a vertical axis and a horizontal plane (see Figure 1), the vertically extending support arrangement comprising opposite top and bottom ends along the vertical axis and a geometric outer perimeter in the horizontal plane having a perimeter size (see Figure 1); a seat member (31, 34-36) being mounted to the top end of the vertically 
	Regarding claim 2, note a back structure (23, 24, 26) vertically extending from the top end of the vertically extending support arrangement.
	Regarding claim 4, note the vertically extending support arrangement comprises a plurality of spaced apart legs (14, 14, 15, 15) positioned about the pivot axis (at 19).
	Regarding claim 5, note the pivot assembly comprises connectors (17, 17, 18, 18) for connecting diagonally disposed legs, the connectors being connected together at the pivot axis by a pivot (19).
	Regarding claim 6, note when the vertically extending support structure is moved to the folded position adjacent pairs of legs are positioned relatively closer together.  See Figure 3.
	Regarding claim 7, note the plurality of legs comprises four spaced apart legs defining front and rear sides and opposite lateral sided of the vertically extending support arrangement.  See Figure 1.
	Regarding claim 8, note when the vertically extending support structure is moved to the folded position (Figure 3) adjacent pairs of legs at the front side are provided to be positioned relatively closer together and adjacent pairs of legs at the rear side are provided to be positioned relatively closed together.
	Regarding claim 9, note when the vertically extending support structure is moved to the folded position (Figure 3) adjacent pairs of legs at the first lateral side are provided to be positioned relatively closer together and adjacent pairs of legs at the second lateral side are provided to be positioned relatively closed together.

	Regarding claim 11, note the seat member is positioned on top of the pivot assembly.  See Figure 1.
	Regarding claim 12, note the seat member is removably mounted to the vertically extending support arrangement, wherein when the seat member is mounted to the vertically extending support arrangement it blocks the pivot assembly from pivoting.  See Figures 8 and 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over Lisi (2717634) in view of Thompson (2137312).
The primary reference shows all claimed features of the instant invention with the exception of the back structure comprising a removable top horizontal backrest member 
The secondary reference conventionally teaches constructing a seating assembly with a back structure comprising a removable top horizontal backrest member (11) mountable to vertical back posts (10a, 10a).
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant invention to modify the primary reference in view of the teachings of the secondary reference by configuring the top horizontal backrest member as a removable envelope for mounting to the vertical back posts.  This modification conventionally enhances selective removal of the top horizontal backrest member for cleaning, replacement, etc.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Furniture structure having sets of legs that are pivoted at a central point for selective folding is shown by each of Maughan (D856725), Bliss (3201172), James (1652942), and Jimenez Mangas et al (8789477).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						/MILTON NELSON JR/February 25, 2022                                        Primary Examiner, Art Unit 3636